Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Response to Amendments
The applicant amended claims 1 and 15 to include features similar to “the adjusting to the virtual object is done while maintaining images of other virtual objects or real-world object or a scene of the real-world environment in the vicinity of the virtual object out of focus”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The present application 16/540,214 and the US Patent 10,395,428 have the same inventive entity.  The assignee for the applications is Sony Interactive Entertainment Inc..

D1.	Claims 1 and 15 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 13 of the US Patent No.: 10,395,428 in view of Harrison (9,170,425).  Although the conflicting claims are not identical, they are not patentably distinct from each other as can be seen in the following tables.  Table 1 shows the correspondence between the claims of current application to the related patent.  Table 2 is a sample example showing one of the claim comparisons for claim 1 of the two applications.

Table 1  Claim Correspondence
16/540,214
(instant application)
10,395,428
(related Patent)
1
1 + Harrison
15
13 + Harrison


Table 2.  Sample example showing one of the claim comparisons

Claim 1 of 
Instant Application
(16/540,214)
Claim 1 of 
Related Patent
(10,395,428)
1
A method for rendering virtual objects 

on a screen of a head mounted 
display (HMD), comprising:
A method for presenting an object from a real-world environment 
on a screen of a head mounted display (HMD), comprising:
2
receiving images of 

virtual objects for rendering on the screen of the HMD, the screen of the HMD used to view 

real-world environment in a vicinity of a user wearing the HMD;
receiving images of 





the real-world environment proximal to a user wearing the HMD, 

the images received from one or more forward facing cameras of the HMD and processed by a processor of the HMD for rendering on the screen;
3
detecting selection of a virtual object rendered on the screen of the HMD, 
detecting a gaze direction of the user wearing the HMD, using one or more gaze detecting cameras of the HMD that are directed toward one or each eye of the user;
4





wherein an image of the virtual object selected is currently 
rendered at a first virtual distance that makes the virtual object appear out of focus for the user wearing the HMD; and
analyzing the images to identify an object captured in the images of the real-world environment that correlates with the gaze direction of the user, 
wherein an image of the object is 

rendered at a first virtual distance that causes the object to appear out-of-focus for the user;  and
5
generating a signal to adjust 

the image of the virtual object selected 

so as to cause the image of the virtual object to be brought into focus,
generating a signal to adjust 

a zoom factor for lens of the one or more forward facing cameras 
so as to cause the image of the object to be brought into focus,
6
wherein the adjusting 



of the image of the virtual object includes identifying 



a second virtual distance 

for rendering the image of the virtual object on the screen of the HMD 
so that the virtual object is brought into focus for the user,


wherein adjusting 

the zoom factor results in 

the image of the object to be presented 

on the screen of the HMD at 

a second virtual distance, 





wherein the signal is generated upon determining the gaze direction of the user directed toward the object lasts at least a pre-defined length of time, and
7
the adjusting to the virtual object is done while maintaining images of other virtual objects or real-world object or a scene of the real-world environment in the vicinity of the virtual object out of focus.

8


wherein the zoom factor is adjusted to cause the object to be rendered at the second virtual distance for a pre-defined period and upon expiration of the pre-defined period resuming rendering images from the real-world environment without the zoom factor. 


D2.	Item 2 of the application “virtual objects for rendering on the screen of the HMD, the screen of the HMD used to view” is disclosed with “An optical-see-through AR HMD may be focused to have the virtual objects optically focus at a certain distance but the outside-real world objects will all focus at their actual location in the external world.  Disclosed embodiments include lenses having reflective inside surfaces as curved beam splitters to provide an eye of the user of an optical-see-through AR HMD the ability to focus on both near and far objects in the external (real) environment, while still seeing focused virtual objects in the internal virtual/augmented environment.” (Harrison: c.4 L.19-27).  “For example, if a virtual object is projected to appear to the eye of the user at a relatively long distance, for instance 50 m away in the optically-see-through AR HMD, virtual object(s) from a pixel display screen reflected by the lens will appear out of focus when the user is looking at nearby external-world objects, such as external-world objects at 50 cm (0.5 m) away.” (Harrison: c.4 L.30-36).  Therefore, the viewer can see virtual objects on screen and external-world objects optical-see-through HMD.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrison into the teaching of Claim 1 of the Patent so that the viewer can see both the computer-generated (virtual) objects (Harrison: c.1 L.30) and external-world objects (Harrison: c.2 L.21) with an optical-see-through head mounted display (HMD) apparatus (Harrison: c.2 L.17-23).
D3.	Item 4 of the application “rendered at a first virtual distance that makes the virtual object appear out of focus for the user wearing the HMD” and item 6 of the application “a second virtual distance for rendering the image of the virtual object on the screen of the HMD so that the virtual object is brought into focus for the user” are disclosed with “As disclosed herein, in some embodiments the virtual objects that appear in the AR HMD view in the first portion of the HMD that is focused at a first virtual distance will be in focus to the eye of the user as the user is focusing on nearby external-world objects, and the virtual reality objects that appear in the AR HMD view in the section of the HMD that is focused at a second virtual distance further than the first virtual distance will be in focus to the eye of the user as the user is focusing on more distant external-world objects.” (Harrison: c.5 L.6-14) and “Similar to what is done to adjust the focus of external-world light entering the user's eyes from distant or near locations, virtual reality objects can be made to appear at different optical distances by the appropriate intervening optics.” (Harrison: c.4 L.36-40).
Therefore, virtual object (at the first virtual distance) is focused next to the (first) external-world objects, and virtual object (at the second virtual distance) is focused next to the (second) external-world objects.  It is obvious that when the viewer is focused to the (first) external-world objects at a first virtual distance, the virtual object (at the second virtual distance) next to the second external-world objects is out-of-focus. The viewer can adjust to focus on the virtual objects next to the second external-world objects by adjusting the first virtual distance to the second virtual distance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harrison into the teaching of Claim 1 of the Patent so that the viewer can focus on objects at different distance.
D4.	Item 7 of the application “the adjusting to the virtual object is done while maintaining images of other virtual objects or real-world object or a scene of the real-world environment in the vicinity of the virtual object out of focus” is disclosed with “The object O is a virtual object which has a locally uniform intensity distribution only in a plane at z=0 and has a uniform intensity distribution in an x-y direction.  In addition, the plane at z=0 is defined as an in-focus plane.  Moreover, planes at z=[Symbol font/0xB1]a (a>0) are defined as representatives of out-of-focus planes.” (Matsuura: [0035] L.21-27).  Therefore, when an object is focused in a plane at z = 0, objects at planes z=[Symbol font/0xB1]a (a>0), that is in vicinity of the focused object are defined as representatives of out-of-focus planes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsuura into the combined teaching of Claim 1 of the Patent and Harrison so that objects besides the in-plane object are blurred.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (9,170,425) in view of Matsuura (2014/0133016).


Regarding claim 1, Harrison teaches a method for rendering virtual objects on a screen of a head mounted display (HMD) (e.g., For example, if a virtual object is projected to appear to the eye of the user at a relatively long distance, for instance 50 m away in the optically-see-through AR HMD, virtual object(s) from a pixel display screen reflected by the lens will appear out of focus when the user is looking at nearby external-world objects, such as external-world objects at 50 cm (0.5 m) away.  Harrison: c.4 L.30-36), comprising: 
receiving images of virtual objects for rendering on the screen of the HMD (e.g., a frame securing a pixel display screen that generates incident beams of virtual images received from a graphics system, Harrison: claim 9 L.2-4), the screen of the HMD used to view real-world environment in a vicinity of a user wearing the HMD (e.g., The lens can be used in apparatus including an optical see-through head mounted display (HMD) apparatus to allow an eye of a user of the HMD to focus on nearby virtual objects coming from the first inside surface portion while viewing nearby external-world objects and to focus on more distant virtual objects coming from the second inside surface portion while viewing more distant external-world objects. Harrison: c.2 L.17-23);  
detecting selection of a virtual object rendered on the screen of the HMD (e.g., In optical-see-through AR, the user can see actual external-world (real world) objects at different physical locations that thus have different optical properties.  For example, if a virtual object is projected to appear to the eye of the user at a relatively long distance, for instance 50 m away in the optically-see-through AR HMD, virtual object(s) from a pixel display screen reflected by the lens will appear out of focus when the user is looking at nearby external-world objects, such as external-world objects at 50 cm (0.5 m) away.  Harrison: c.4 L.28-36), wherein an image of the virtual object selected is currently rendered at a first virtual distance that makes the virtual object appear out of focus for the user wearing the HMD (e.g., As disclosed herein, in some embodiments the virtual objects that appear in the AR HMD view in the first portion of the HMD that is focused at a first virtual distance will be in focus to the eye of the user as the user is focusing on nearby external-world objects, and the virtual reality objects that appear in the AR HMD view in the section of the HMD that is focused at a second virtual distance further than the first virtual distance will be in focus to the eye of the user as the user is focusing on more distant external-world objects. Harrison: c.5 L.6-14.  It is obvious that when the HMD is focused at a first virtual distance, virtual objects (at a second virtual distance) appear out of focus.  Similarly, when the HMD is focused at a second virtual distance, virtual object at a first virtual distance appears out of focus); and  
generating a signal to adjust the image of the virtual object selected so as to cause the image of the virtual object to be brought into focus (e.g., The HMD apparatus 700 can include an electronics package 740 to control the images that are displayed by the at least one image display system 710.  In one embodiment, the electronics package 740 includes accelerometers and gyroscopes that provide location, orientation and position information needed to synchronize images from the at least one image display system 710 with user activities.  Power and video to and from the head-mounted display apparatus 700 can be provided through a transmission cable 750 coupled to the electronics package 740 or through a wireless medium. Harrison: c.11 L.63-67 and c.12 L.1-5.  A set of cameras 765 may be situated on opposite sides of the HMD apparatus 700 to provide input to the electronics package to help control the computer generation of, for example, "augmented reality" scenes.  The set of cameras 7650 may be coupled to the electronics package 740 to receive power and control signals and to provide video input to the electronics package's software.  Harrison: c.12 L.6-12. Disclosed multi-focal reflective lenses (of the AR HMD displays; Harrison: c.12 L.59-63) are passive devices that avoid having to use optics that involve extra complexity to enable dynamically changing its lens power properties, such as with inflatable optics or a lens that can change it range of focus electronically.  Accordingly, disclosed multi-focal reflective lenses provide a different solution being entirely passive, as there are no moving parts or electrical current needed for operation. Harrison: c.13 L.1-8.   The electronics package thus controls the optical properties for in-focus, near-to-the-eye viewing of the images formed by the display system.  As disclosed herein, in some embodiments the virtual objects that appear in the AR HMD view in the first portion of the HMD that is focused at a first virtual distance will be in focus to the eye of the user as the user is focusing on nearby external-world objects, and the virtual reality objects that appear in the AR HMD view in the section of the HMD that is focused at a second virtual distance further than the first virtual distance will be in focus to the eye of the user as the user is focusing on more distant external-world objects. Harrison: c.5 L.6-14.  It is obvious that when the HMD is focused at the second virtual distance, virtual objects (at a second virtual distance) are brought into focus), 
wherein adjusting the image of the virtual object includes identifying a second virtual distance for rendering the image of the virtual object on the screen of the HMD so that the virtual object is brought into focus for the user (e.g.,  In one embodiment, the virtual image distance can gradually change in a transition region between two virtual image distances.  Thus, the optical-see-through AR HMD user can wear the same glasses while outside and looking at distant objects and while working in close proximity to nearby objects or items, such as objects/items on a desk.  As disclosed herein, in some embodiments the virtual objects that appear in the AR HMD view in the first portion of the HMD that is focused at a first virtual distance will be in focus to the eye of the user as the user is focusing on nearby external-world objects, and the virtual reality objects that appear in the AR HMD view in the section of the HMD that is focused at a second virtual distance further than the first virtual distance will be in focus to the eye of the user as the user is focusing on more distant external-world objects. Harrison: c.4 L.67 and c.5 L.1-14.  It is obvious that when the more distant external-world objects are viewed, the HMD is focused at a second virtual distance to focus on virtual objects next to the more distant external-world objects), the adjusting to the virtual object is done while maintaining images of other virtual objects or real-world object or a scene of the real-world environment in the vicinity of the virtual object out of focus (see 1_1 below). 
While Harrison does not explicitly teach, Matsuura teaches:
(1_1). the adjusting to the virtual object is done while maintaining images of other virtual objects or real-world object or a scene of the real-world environment in the vicinity of the virtual object out of focus (e.g., The object O is a virtual object which has a locally uniform intensity distribution only in a plane at z=0 and has a uniform intensity distribution in an x-y direction.  In addition, the plane at z=0 is defined as an in-focus plane.  Moreover, planes at z=[Symbol font/0xB1]a (a>0) are defined as representatives of out-of-focus planes.  Matsuura: [0035] L.21-27).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsuura into the teaching of Harrison so that objects besides the in-plane object are blurred.

Regarding claim 2, the combined teaching of Harrison and Matsuura teaches the method of claim 1, wherein the signal to adjust the image includes a command to move the virtual object from the first virtual distance to the second virtual distance (e.g., In a 3D television or in other 3D display systems, the illusion of having a virtual item appear at a particular distance from the user is accomplished by depending on the stereoscopic representation of the images such that each eye gets a different image allowing the angular separation of the portrayed images to indicate the distance away from the user that the object is.  That type of distance representation is conventionally portrayed using an optical device having a single focus depth, so that the eye does not have to change its focus as the perceived object moves around in the portrayed scene. Harrison: c.5 L.64-67 and c.6 L.1-6). 
 
Regarding claim 3, the combined teaching of Harrison and Matsuura teaches the method of claim 1, wherein rendering the virtual object at the second virtual distance makes the virtual object appear closer to eyes of user (e.g., In one embodiment, the curved beam splitter can reflect virtual objects such that in the upper part of AR head mounted display (HMD) glasses they appear further away, while progressively appearing to become closer in the lower part of the AR HMD glasses.  As described below, this can be implemented by modifying the lens parameters within the reflective inside surface of the lens to provide different lens (converging) power across the area of each of the inside surface portions to provide the desired virtual distances for viewing objects in the virtual image. Harrison: c.2 L.33-42). 
 
Regarding claim 4, the combined teaching of Harrison and Matsuura teaches wherein rendering the image of the virtual object at the second virtual distance is done without moving any virtual object or real-world object or scene of the real-world environment in the vicinity of the virtual object.  (e.g., Disclosed multi-focal reflective lenses are passive devices that avoid having to use optics that involve extra complexity to enable dynamically changing its lens power properties, such as with inflatable optics or a lens that can change its range of focus electronically.  Accordingly, disclosed multi-focal reflective lenses provide a different solution being entirely passive, as there are no moving parts or electrical current needed for operation. Harrison: c.13 L.1-8.  As disclosed herein, in some embodiments the virtual objects that appear in the AR HMD view in the first portion of the HMD that is focused at a first virtual distance will be in focus to the eye of the user as the user is focusing on nearby external-world objects, and the virtual reality objects that appear in the AR HMD view in the section of the HMD that is focused at a second virtual distance further than the first virtual distance will be in focus to the eye of the user as the user is focusing on more distant external-world objects. Harrison: c.5 L.6-14). 

Regarding claim 12, the combined teaching of Harrison and Matsuura teaches the method of claim 1, wherein adjusting the image of the virtual object takes into account vision characteristics of the user wearing the HMD so that the image of the virtual object is discernible to the user when rendered at the second virtual distance (e.g., In one embodiment, the virtual image distance can gradually change in a transition region between two virtual image distances.  Thus, the optical-see-through AR HMD user can wear the same glasses while outside and looking at distant objects and while working in close proximity to nearby objects or items, such as objects/items on a desk.  As disclosed herein, in some embodiments the virtual objects that appear in the AR HMD view in the first portion of the HMD that is focused at a first virtual distance will be in focus to the eye of the user as the user is focusing on nearby external-world objects, and the virtual reality objects that appear in the AR HMD view in the section of the HMD that is focused at a second virtual distance further than the first virtual distance will be in focus to the eye of the user as the user is focusing on more distant external-world objects. Harrison: c.4 L.67 and c.5 L.1-14). 

Regarding claim 14, the combined teaching of Harrison and Matsuura teaches the method of claim 1, further includes splitting a view presented on the screen of the HMD into a first portion and a second portion, the image of the virtual object adjusted to render at the second virtual distance presented in the first portion and the real-world environment is presented in the second portion (e.g., Disclosed lenses can be configured to only affect the virtual objects in the scene, and not affect the real world viewing by not changing the real world optics.  As a result, as applied to optical see-through AR applications such as enabled by a curved beam splitter, virtual images incident on different portions of the reflective inside surface of the beam splitter provide different optics in order to make the respective virtual images appear to be in the real world image at the intended distance. In one embodiment, the curved beam splitter can reflect virtual objects such that in the upper part of AR head mounted display (HMD) glasses they appear further away, while progressively appearing to become closer in the lower part of the AR HMD glasses.  As described below, this can be implemented by modifying the lens parameters within the reflective inside surface of the lens to provide different lens (converging) power across the area of each of the inside surface portions to provide the desired virtual distances for viewing objects in the virtual image.  Harrison: c.2 L.24-42). 

Regarding claims 15 and 18, the claims are method claims similar in scope to claims 1 and 4 respectively and they are rejected under similar rationale as claims 1 and 4 respectively.

Regarding claim 16, the claim is similar in scope to combination of claims 2 and 3 and it is rejected under similar rationale as combinations of claims 2 and 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Matsuura as applied to claim 1 and further in view of Bar-Zeev et al. (2012/0113092).

Regarding claim 5, the combined teaching of Harrison and Matsuura teaches the method of claim 1, wherein the virtual object is selected using an option provided on the HMD, or using a button on a controller communicatively connected to the HMD (see 5_1 below). 
While the combined teaching of Harrison and Matsuura does not explicitly teach, Bar-Zeev teaches:
(5_1). the virtual object is selected using an option provided on the HMD, or using a button on a controller communicatively connected to the HMD (e.g., In step 986, the processing unit 4 selects a displacement value for S1 based on a target location of a virtual object and the equation 1/S1 + 1/S2 = 1/f. In step 988, the variable adjuster driver 237 applies at least one drive signal to cause the variable focus adjuster 135 to change the polarization of the at least one birefringent lens to change the focal length, f, of the birefringent lens to generate the selected S1 value.  Bar-Zeev: [0155] L.9-16 and Fig. 2A and 2B – adjuster 135).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bar-Zeev into the combined teaching of Harrison and Matsuura so that the user can conveniently select virtual object on which to focus.

Claim(s) 6-7, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Matsuura as applied to claim 1 and further in view of Ambrus et al. (2015/0212576).

Regarding claim 6, the combined teaching of Harrison and Matsuura teaches the method of claim 1, wherein the virtual object is selected by detecting gaze direction of the user using one or more gaze detection cameras of the HMD (see 6_1 below). 
While the combined teaching of Harrison and Matsuura does not explicitly teach, Ambrus teaches:
(6_1). the virtual object is selected by detecting gaze direction of the user (e.g., In one embodiment, a selectable object (e.g., a selectable real object or a selectable virtual object) may be selected by an end user if the end user gazes at the selectable object for a first period of time (e.g., for three seconds) and then subsequently performs a particular head movement during which a VOR is detected. Ambrus: [0023] L.1-6) using one or more gaze detection cameras of the HMD (e.g., As depicted in FIG. 3A, each display optical system 14 and its arrangement of gaze detection elements facing each eye (e.g., such as camera 134 and its detection area 139, the illuminators 153, and photodetectors 152) are located on a movable inner frame portion 117l, 117r. Ambrus: [0057] L.1-5 and Fig. 3A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ambrus into the combined teaching of Harrison and Matsuura so that the user can conveniently select virtual object with user gazes.

Regarding claim 7, the combined teaching of Harrison, Matsuura and Ambrus teaches the method of claim 6, wherein the virtual object is selected after determining the user's gaze direction has been on the virtual object for at least a pre-defined period of time (e.g., In one embodiment, a selectable object (e.g., a selectable real object or a selectable virtual object) may be selected by an end user if the end user gazes at the selectable object for a first period of time (e.g., for three seconds) and then subsequently performs a particular head movement during which a VOR is detected.  Ambrus: [0023] L.1-6). 

Regarding claim 9, the combined teaching of Harrison and Matsuura teaches the method of claim 1, further includes providing an outline for the virtual object rendered on the screen of the HMD, the outline provided as an overlay to visually indicate selection of the virtual object by the user (see 9_1 below). 
While the combined teaching of Harrison and Matsuura does not explicitly teach, Ambrus teaches:
(9_1). providing an outline for the virtual object rendered on the screen of the HMD, the outline provided as an overlay to visually indicate selection of the virtual object by the user (e.g., In some embodiments, as an end user of an HMD moves within an augmented reality environment, virtual objects and/or real objects that are selectable by the end user may be highlighted as the end user moves their gaze within a viewing angle of the selectable objects.  In one example, a selectable object within an augmented reality environment may display a highlighted border to the end user if a gaze vector associated with the end user is within a particular angle of the selectable object.  The end user may then select the object (e.g., a real object or a virtual object) by gazing at the object for a first period of time (e.g., two seconds) and then performing a particular head movement while gazing at the object.  Ambrus: [0038] L.1-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ambrus into the combined teaching of Harrison and Matsuura so that the viewer is informed of the objects being selected (gazed).

Regarding claim 19, the claim is similar in scope to combination of claims 6 and 7 and it is rejected under similar rationale as combinations of claims 6 and 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Matsuura as applied to claim 1 and further in view of Zhu et al. (2007/0238981).

Regarding claim 8, the combined teaching of Harrison and Matsuura teaches the method of claim 1, wherein the signal includes a command to adjust image characteristics of the image of the virtual object, wherein the image characteristics are used to digitally zoom in on the virtual object (see 8_1 below). 
While the combined teaching of Harrison and Matsuura does not explicitly teach, Zhu teaches:
(8_1). the signal includes a command to adjust image characteristics of the image of the virtual object, wherein the image characteristics are used to digitally zoom in on the virtual object (e.g., The real time display of the object is based on augmented reality.  Further, user interface elements can also be displayed to allow the manipulation of the display of the augmented reality.  For example, the transparent parameter for mixing the real time image stream and the generated image may be adjusted in real time; the user may adjust zoom parameters, toggle the visibility of different virtual objects, apply tags, adjust the focal plane of the virtual camera, make measurements, record positions, comments, etc. Zhu: [0101] L.4-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhu into the combined teaching of Harrison and Matsuura so that the user can manipulate the image of the virtual object.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Matsuura as applied to claim 1 (15) and further in view of Starner et al. (9,197,864).

Regarding claim 11, the combined teaching of Harrison and Matsuura teaches the method of claim 1, wherein the image of the virtual object is rendered at the second virtual distance for a predefined period of time and after expiration of the predefined period of time, a second signal is generated to adjust the image of the virtual object so as to cause the virtual object to resume rendering at the first virtual distance (see 11_1 below). 
While the combined teaching of Harrison and Matsuura does not explicitly teach, Starner teaches:
(11_1). the image of the virtual object is rendered at the second virtual distance for a predefined period of time and after expiration of the predefined period of time, a second signal is generated to adjust the image of the virtual object so as to cause the virtual object to resume rendering at the first virtual distance (e.g., In a further example, a predetermined duration of time may be implemented such that the user is assumed to affirm or deny interest in the first feature of interest if the user does not provide interest input data within the predetermined duration of time after the image of the first feature of interest has been provided on the display.  For instance, the user may be given 3 seconds to provide interest input data after either the image of the first feature of interest has been provided on the display or the user has been prompted to provide interest input data.  In one case, if no interest input is provided by the user after 3 seconds, the user may be considered to have denied interest in the first feature of interest.  In another case, the user may be considered to have affirmed interest in the first feature of interest if no interest input is provided after the predetermined 3 seconds. Starner: c.7 L.41-55. In one case, the image of the first feature of interest may be provided on the display for a predetermined duration of time before the zooming to a second feature of interest without determining a level of interest in the first feature of interest. Starner: c.11 L.60-64. Similarly, when the viewer adjusted to a second virtual distance for a predetermined duration of time for confirmation and the virtual distance is resumed to the first virtual distance when the predetermined duration of time expires).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Starner into the combined teaching of Harrison and Matsuura so that the user is given time to affirm or deny the selection.

Regarding claim 20, the claim is similar in scope to claim 11 and it is rejected under similar rationale as claim 11.

Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Matsuura as applied to claim 1 (16) and further in view of Koyama et al. (2010/0214325).

Regarding claim 13, the combined teaching of Harrison and Matsuura teaches the method of claim 1, wherein the signal to adjust the image of the virtual object includes a command to control speed of adjustment, so as to prevent causing any distress to the user wearing the HMD during adjustment of the virtual object (see 13_1 below). 
While the combined teaching of Harrison and Matsuura does not explicitly teach, Koyama teaches:
(13_1). a command to control speed of adjustment, so as to prevent causing any distress to the user wearing the HMD during adjustment of the virtual object (e.g., When the decreasing speed of the luminance of the light source is set further faster, flicker comes to be sensed, for example, at the decreasing speed of v3 (> v2).  The inventor thought that the control should be performed so that a changing speed (a limit speed) that is a limit of speeds without causing visual discomfort is calculated, and the luminance may be decreased to a target luminance at the thus calculated limit speed. Koyama: [0054] L.13-20.  Thus, when the viewer is changing the virtual distance to focus on the first and second virtual objects, a speed of change would cause discomfort due to flickering as a result of luminance change in the virtual objects).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koyama into the combined teaching of Harrison and Matsuura so that the operation of changing speed to focus on different virtual objects should not be too fast to cause discomfort to the viewer.

Regarding claim 17, the claim is similar in scope to claim 13 and it is rejected under similar rationale as claim 13.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Matsuura and Ambrus as applied to claim 9 and further in view of Lee et al. (2016/0012642).

Regarding claim 10, the combined teaching of Harrison, Matsuura and Ambrus teaches the method of claim 9, wherein an intensity of the outline is set to increase as the virtual object is being moved to the second virtual distance and is set to decrease as the virtual object is being moved to the first virtual distance (see 10_1 below).
While the combined teaching of Harrison, Matsuura and Ambrus does not explicitly teach, Lee teaches:
(10_1). an intensity of the outline is set to increase as the virtual object is being moved to the second virtual distance and is set to decrease as the virtual object is being moved to the first virtual distance (e.g., The intensity attenuation may indicate a level of the illumination effect decreasing according to a decrease in a light amount as a distance becomes further away from a position of the virtual light source 421 within a virtual area 420.  For example, the light amount decreases as the virtual area 420 becomes away from the virtual light source 421 of the spot light type, and the virtual light source 421 of the spot light type is represented to have the illumination effect within the cut-off angle 422 based on a center point 423 projected in an illuminating orientation 424 from the position of the virtual light source 421.  The virtual light source 421 of the spot light type is represented to have no illumination effect in an area outside the cut-off angle 422.  Lee: [0065].  The intensity attenuation may indicate the level of the illumination effect decreasing as a distance becomes further away in an illuminating orientation within the virtual area 620.  When a value of the intensity attenuation is relatively large, the illumination effect may be concentrated and be applied on an area adjacent to the position of the virtual light source 621.  When a value of the intensity attenuation is relatively small, the illumination effect may be overall uniformly applied within the virtual area 620. Lee: [0077].  Therefore, depending on the position of light source, virtual object further away from the virtual source will have less intensity as compared to virtual object that is closer to the virtual source.  It is obvious that when the first virtual distance is further away from the virtual source and the second virtual distance is closer to the virtual source, its intensity will decrease when it is moving to a first virtual distance (further from virtual source) and its intensity will increase when it is moving to the second virtual distance (closer to the virtual source)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into the combined teaching of Harrison, Matsuura and Ambrus because of the intensity attenuation effect according to a decrease in a light amount as a distance becomes further away from a position of the virtual light source 421 within a virtual area 420.  (Lee: [0065] L.1-5).

Response to Arguments
Applicant’s arguments filed on November 20, 2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an additional reference of Matsuura (2014/0133016).
R1.	The applicant amended claims 1 and 15 to include features similar to “the adjusting to the virtual object is done while maintaining images of other virtual objects or real-world object or a scene of the real-world environment in the vicinity of the virtual object out of focus”.
The examiner applied the reference of Matsuura to teach the feature with “The object O is a virtual object which has a locally uniform intensity distribution only in a plane at z=0 and has a uniform intensity distribution in an x-y direction.  In addition, the plane at z=0 is defined as an in-focus plane.  Moreover, planes at z=[Symbol font/0xB1]a (a>0) are defined as representatives of out-of-focus planes.” (Matsuura: [0035] L.21-27).  Therefore, objects (virtual or real-world) besides the focused (in-plane) object are out-of-focus (blurred).
R2.	The applicant argued on p. 10 para. 3 lines 1-3 that “Harrison does not suggest or teach the feature of adjusting the image of the virtual object without adjusting image of any other virtual object or real-world object or a scene of the real-world environment” and para. 4 lines 1-4 that “Harrison does not suggest rendering a virtual object at a first virtual distance and upon detecting selection of the same virtual object sending a signal to adjust the image of the same virtual object so as to cause the same virtual object that was rendered at the first virtual distance to now be rendered at a second virtual distance”. 
The examiner disagreed respectfully.  Harrison teaches that “As disclosed herein, in some embodiments the virtual objects that appear in the AR HMD view in the first portion of the HMD that is focused at a first virtual distance will be in focus to the eye of the user as the user is focusing on nearby external-world objects, and the virtual reality objects that appear in the AR HMD view in the section of the HMD that is focused at a second virtual distance further than the first virtual distance will be in focus to the eye of the user as the user is focusing on more distant external-world objects.” (Harrison: c.5 L.6-14) and furthermore “As an example of a problem solved by disclosed embodiments, if the AR HMD is displaying a virtual image of a television screen appearing 10 meters away from the user, the user will see a television screen focused at 10 meters away in whatever direction the user turns their head.  If, while this AR image is active in the user's HMD, the user performs some close-up task in the outside-world, such as at 50 cm (0.5 m) away from their eyes, their eyes will focus at 50 cm and the AR television screen will be blurry.” (Harrison: c.5 L.15-23).
Thus, when the AR HMD is focusing at 10 meters away from the user to see the television, the close-up desk at 50 cm away from user’s eyes is out-of-focus (blurry).  When the user performs a close-up task, a signal is generated from the HMD to control the multi-focal reflective lenses (with the electronics package) so that the close-up desk is focused at 50 cm away from the user’s eyes and the television at 10 meters away from the user will be blurry (out-of-focus).  It is interpreted that Harrison teaches the features of the claim discussed in paras. 3 and 4 on p. 7 of the remarks.
Referring to teaching of Harrison at c.5 L.6-14, when the HMD is focusing at a first virtual distance, the virtual object at the second virtual distance is out-of-focus and when the HMD is focusing at the second virtual distance, the virtual object (at the second virtual distance) will be brought into focus and the virtual object (at the first virtual distance) will be blurry (out-of-focus).  Hence, it is interpreted that the same virtual object (the virtual object at the second distance) is out-of-focus when the HMD is focusing at the first virtual distance and is brought into focus when the HMD is focusing at the second virtual distance using the electronics package to control the multi-focal reflective lenses to change the range of focus electronically.
For details, please see the rejections to the claims above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Oshima (Kohei Oshima, Kenneth R Moser, Damien Constantine Rompapas, J. Edward Swan II, Sei Ikeda, Goshiro Yamamoto, Takafumi Taketomi, Christian Sandor and Hirokazu Kato, “SharpView: Improved Clarity of Defocused Content on Optical
See-Through Head-Mounted Displays,” IEEE Symposium on 3D User Interfaces 2016 19-20 March, Greenville, SC, USA, p. 173-181) teaches that “Augmented Reality (AR) systems, which utilize optical see-through head-mounted displays, are becoming more common place, with several consumer level options already available, and the promise of additional, more advanced, devices on the horizon. A common factor among current generation optical see-through devices, though, is ﬁxed focal distance to virtual content. While ﬁxed focus is not a concern for video see-through AR, since both virtual and real world imagery are combined into a single image by the display, unequal distances between real world objects and the virtual display screen in optical see-through AR is unavoidable. In this work, we investigate the issue of focus blur, in particular, the blurring caused by simultaneously viewing virtual content and physical objects in the environment at differing focal distances. We additionally examine the application of dynamic sharpening ﬁlters as a straight forward, system independent, means for mitigating this effect improving the clarity of defocused AR content. We assess the utility of this method, termed SharpView, by employing an adjustment experiment in which users actively apply varying amounts of sharpening to reduce the perception of blur in AR content shown at four focal disparity levels relative to real world imagery.  Our experimental results conﬁrm that dynamic correction schemes are required for adequately addressing the presence of blur in Optical See-Through AR. Furthermore, we validate the ability of our SharpView model to improve the perceived visual clarity of focus blurred content, with optimal performance at focal differences well suited for near ﬁeld AR applications.” (Oshima: Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611